DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendments to the Claims 2-11 in the submission filed 7/15/2021 are acknowledged and accepted.
New Claims 12-20 are acknowledged and accepted as the subject matter of the claims is similar to the subject matter of the originally filed claims.
The amendments to the Specification and Abstract are acknowledged and accepted. 
In view of the amendments to the claims, Specification and Abstract, objection to specification, Drawings and Abstract and rejection under 35 U.S.C. 112(b) are withdrawn. However, objection to claims is modified. 
Pending Claims are 1-20. 
Response to Arguments
Applicant's arguments filed 7/15/2021 have been fully considered but they are not persuasive. Applicant argues the following and Examiner respectfully disagrees:
a)	The claimed invention uses an antioxidant (P), capable of effectively suppressing decomposition of the compound (S), due to oxidization during a heating process such as a drying step in the production of the optical filter or under a usage environment of the optical filter. In contrast to the claims, Nagaya describes an antioxidant without any indication of an antioxidant having at least one phosphorus atom therein. That is, Nagaya provides no finite set of choices on what to modify, nor a predictable basis for a modification as claimed.
	Firstly, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Nagaya is utilized to teach an optical filter (optical filter), comprising: 
a base material (resin substrate) comprising a compound (squarylium based compound A) having an absorption maximum in a region from 600 to 1150 nm (absorption maximum in the wavelength range 600 to 800nm) and an antioxidant (antioxidant, p241, lines 1-2); and a dielectric multilayer film (dielectric multilayer film formed on resin substrate) formed on at least one surface (surface where the multilayer of alternating high and low refractive index layers are formed on the resin substrate) of the base material (resin substrate). Ueda teaches an optical filter (optical filter) comprising: a base material (resin) comprising an antioxidant (antioxidant) having at least one phosphorus atom in a molecule (Bis (2,6-di-ter-butyl-4-methylphenyl) pentaerthritol-diphosphite which has phosphorus atom in the phosphite). Combined Nagaya-Ueda teach the limitations of Claim 1.
	Secondly, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, the motivation to modify Nagaya with Ueda is taught by Ueda as given in the previous office action for stabilizing the near infrared resin composition (p108, lines 1-5).
b)	 Nagaya merely describes an antioxidant as an optional component, and ascribes no significance to the option of using an antioxidant, much less that a particular antioxidant would have any effect. Beyond this, none of Nagaya's Examples use an Application No. 16/078,238Reply to Office Action of April 15, 2021antioxidant at all, which further evidences the failure of the art to reduce the field of choices, much less indicate that a phosphorus-comprising antioxidant or any subgroup thereof could be a result-effective variable. Such a combination as claimed should not be obvious. 
	Now Nagaya states very clearly in the disclosure that the resin substrate may contain an additive such as an anti-oxidant (p241, lines 1-2). Nagaya also gives examples of antioxidants in Paras[0242-0244]. There seems to be a solid evidence of adding antioxidants to the base material of the optical filter. 
	Applicant's assertion that Nagaya merely describes an antioxidant as an optional component, and ascribes no significance to the option of using an antioxidant  is merely an argument unaccompanied by evidentiary support, and, thus, is insufficient to rebut Examiner's finding of obviousness.  Arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of prima facie case of obviousness.”). MPEP §§ 2145, 2129, 2144.03, 716.01(c).  
It is noted that "the use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting  In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968))." MPEP §2123.  

c)	While Ueda may describe a phosphorus-containing antioxidant, Ueda's disclosure is much more general than the targeted selection made in the office action based on only the claims' does not disclose any example using an antioxidant. Ueda at best indicates an optional antioxidant of no particular type. In contrast to the characterization in the office action, Ueda indifferently describes that the antioxidant may be "a phenolic antioxidant, a phosphorus-based antioxidant, a thioether- based antioxidant, an ultraviolet absorber and/or a hindered amine-based light stabilizer." Ueda then proceeds to describe vast numbers of non-phosphorus-containing antioxidants and other optional additives. There is no indication in Ueda that a phosphorus-based antioxidant should be selected for any particular reason from the other options, much less that it would be suitable for Nagaya's system with any predictability.
	Ueda very clearly teaches the use of a phosphorus based antioxidant as an additive in the Ueda’s resin composition in Para [108]  and also gives many examples of 
	Applicant's assertion that Ueda's disclosure is much more general than the targeted selection made in the office action based on only the claims does not disclose any example using an antioxidant. Ueda at best indicates an optional antioxidant of no particular type. is merely an argument unaccompanied by evidentiary support, and, thus, is insufficient to rebut Examiner's finding of obviousness.  Arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”). MPEP §§ 2145, 2129, 2144.03, 716.01(c).  
	In view of the above arguments, rejection of claims over the current prior art is upheld.
Claim Objections







Claims 1-11 were previously objected to. However Applicant did not agree with the Office and did not amend the claims. Examiner reiterates that the language “range 
Claims 1-20 are objected to because of the following informalities:  
Claim 1 recites “range of from 600 to 1150 nm” in line 3. This is incorrect grammatically. Examiner suggests –range of 600nm-1150nm--.
Claims 2-20 are dependent on Claim 1 and hence inherit its deficiencies.
Claim 4 recites “range of from 0.1 to 3.0 parts” in line 2. This is incorrect grammatically. Examiner suggests –range of 0.1 to 3.0 parts--.
Claim 7 recites “range of from 0 to 5”. This is incorrect grammatically. Examiner suggests –range of  0 to 5--.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-4,8-11,13,16-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagaya et al (US 2014/0264202 A1, of record) in view of Ueda et al (US 2015/0323702 A1, of record).

Regarding Claim 1, Nagaya teaches (fig 1b) an optical filter (optical filter, p10, lines 1-2, optical filter 6’, p288, lines 2-4), comprising: 
a base material (resin substrate , p52, lines 1-3, p66, lines 9-10) comprising a compound (squarylium based compound A, p66, lines 1-2) having an absorption maximum in a region from 600 to 1150 nm (absorption maximum in the wavelength range 600 to 800nm, p68, lines 1-7) and an antioxidant (antioxidant, p241, lines 1-2); and
a dielectric multilayer film (dielectric multilayer film formed on resin substrate, p264, lines 1-8) formed on at least one surface (surface where the multilayer of alternating high and low refractive index layers are formed on the resin substrate) of the base material (resin substrate , p52, lines 1-3).
	However Nagaya does not teach
an antioxidant having at least one phosphorus atom in a molecule.
	Nagaya and Ueda are related as antioxidants used in resins forming optical filters.
	Ueda teaches an optical filter (optical filter, p127, lines 1-9) comprising:
a base material (resin, p81, lines 1-4) comprising an antioxidant (antioxidant, p108, lines 1-5, p110, lines 1-5) having at least one phosphorus atom in a molecule  (Bis (2,6-di-ter-
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Nagaya to include the teachings of Ueda such that antioxidant having at least one phosphorus atom in a molecule for the purpose of stabilizing the near infrared resin composition (p108, lines 1-5).

Regarding Claim 2, Nagaya-Ueda teach the optical filter of claim 1, wherein the base material (resin substrate, p52, lines 1-3, p66, lines 9-10, Nagaya) further comprises a resin (resin, p193, lines 1-5).

Regarding Claim 3, Nagaya-Ueda teach the optical filter of claim 2, wherein the resin (resin, p193, lines 1-5, Nagaya) is a transparent resin (transparent resin, p193, lines 1-5).

Regarding Claim 4, Nagaya-Ueda teach the optical filter of claim 3, wherein a content of the antioxidant (antioxidant, p108, lines 1-5, p110, lines 1-5, Ueda) is in a range of from 0.1 to 3.0 parts (0.05 to 5 parts, p110, lines 23-26, Ueda) by weight based on 100 parts (100 parts, p110, lines 23-26,Ueda) by weight of the transparent resin (transparent resin, p193, lines 1-5, Nagaya, resin, p81, lines 1-4, Ueda).

Regarding Claim 8, Nagaya-Ueda teach the optical filter of claim 3


Regarding Claim 9, Nagaya-Ueda teach the optical filter of claim 1, which selectively transmits visible rays (transmittance in visible region 400-700nm, p70, lines 1-6, Nagaya) and a part of near-infrared rays (absorption maximum is between 600 to 800 nm and therefore absorption decreases for wavelengths greater than 800nm. Hence as near IR is between 750nm-2500 nm, part of near IR wavelengths are transmitted).  

Regarding Claim 10, Nagaya-Ueda teach a solid-state image pickup device (solid state image pickup device, p285, lines 1-7, Nagaya) comprising the optical filter of claim 1.  

Regarding Claim 11, Nagaya-Ueda teach a camera module (camera module, p288, lines 2-3, Nagaya) comprising the optical filter (optical filter, p10, lines 1-2, optical filter 6’, p288, lines 2-4) of claim 1.

Regarding Claim 13, Nagaya-Ueda teach the optical filter of claim 1, wherein the compound in the base material (resin substrate , p52, lines 1-3, p66, lines 9-10) comprises a compound of formula (A), a compound of formula (B) and/or a compound of formula (C) (p126, Chemical  I-C): 
    PNG
    media_image1.png
    558
    478
    media_image1.png
    Greyscale
 6Application No. 16/078,238 Reply to Office Action of April 15, 2021 
    PNG
    media_image2.png
    244
    518
    media_image2.png
    Greyscale
	wherein X is independently O, S, Se, Te, or -NR--, R1 to R8 are independently H, a halogen atom, a sulfo group, -OH, -CN, -NO2, a carboxyl group, a phosphoric acid group, a -NR9Rh group, a -SR group, a -SO2Ri group, a -OSO2R group, or any one of La to Lh, R9 and Rh are independently H, a -C(O)R' group, or any one of La to Le, Rlis any one of La to Le, La is an aliphatic hydrocarbon group of 1 to 12 carbon atoms, Lb is a halogen-substituted alkyl group of 1 to 12 carbon atoms, Le is an alicyclic hydrocarbon group of 3 to 14 carbon atoms, Ld is an aromatic hydrocarbon group of 6 to 14 carbon atoms, Le is a heterocyclic group of 3 to 14 carbon atoms, Lf is an alkoxy group of 1 to 12 carbon atoms, L9 is an acyl group of 1 to 12 carbon atoms, optionally substituted by L, or Lh an alkoxycarbonyl group of 1 to 12 carbon atoms, optionally substituted by L, and L is at least one selected from the group consisting of an aliphatic hydrocarbon group of 1 to 12 carbon atoms, a halogen-substituted alkyl group of 1 to 12 carbon atoms, an alicyclic hydrocarbon group of 3 to 14 carbon atoms, an aromatic hydrocarbon group of 6 to 14 carbon atoms, and a heterocyclic group of 3 to 14 carbon atoms.  

Regarding Claim 16, Nagaya-Ueda teach the optical filter of claim 13, wherein the compound in the base material (resin substrate , p52, lines 1-3, p66, lines 9-10, Nagaya)  is the compound of formula (C) (Chemical formula I-C, p126).  

Regarding Claim 17, Nagaya-Ueda teach the optical filter of claim 1, wherein the base material (resin substrate , p52, lines 1-3, p66, lines 9-10, Nagaya) has a thickness in a range of from greater than 20 to 200 µm (thickness in a range of 50 to 150 µm,p71, lines 1-6, 105 µm).  

Regarding Claim 18, Nagaya-Ueda teach the optical filter of claim 17, wherein the thickness is no more than 150 µm (thickness in a range of 50 to 150 µm,p71, lines 1-6, Nagaya).  

Regarding Claim 19, Nagaya-Ueda teach the optical filter of claim 1, having an average transmittance (transmittance measured in the perpendicular direction to the filter, p62, lines 1-3, Nagaya) measured in a perpendicular direction to the optical filter (optical filter, p10, lines 1-2, optical filter 6’, p288, lines 2-4) of not less than 75% (91% mean transmittance,p326, lines 1-3, Nagaya)   in the wavelength region of from 430 to 580 nm (wavelength region 430-580 nm, p326, lines 1-3).  

Regarding Claim 20, Nagaya-Ueda teach the optical filter of claim 1, having an average transmittance (transmittance measured in the perpendicular direction to the filter, p62, lines 1-3, Nagaya)  measured in a perpendicular direction to the optical filter (optical filter, p10, lines 1-2, optical filter 6’, p288, lines 2-4) of not less than 75% (91% mean transmittance,p326, lines 1-3, Nagaya)   in the wavelength region of from 430 to 580 nm (wavelength region 430-580 nm, p326, lines 1-3), and having an average transmittance measured in the perpendicular direction to the optical filter (optical filter, p10, lines 1-2, optical filter 6’, p288, lines 2-4)of not more than 5% in a wavelength region of 800 to 1150 nm (mean transmittance in the wavelength region of 800 to 100nm was 1% or less, p326, lines 1-3).

Claim 5, is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagaya et al (US 2014/0264202 A1, of record) in view of Ueda et al (US 2015/0323702 A1, of record) as applied to Claim 1 and further in view of Awa et al (US 2010/0256267 A1, of record).

Regarding Claim 5, Nagaya-Ueda teach the optical filter of claim 1.
	However Nagaya-Ueda do not teach
 wherein a melting point of the antioxidant is from 100 to 250°C.
	Nagaya-Ueda and Awa are related as anti-oxidants with a phosphorus atom.
	Awa teaches 
	wherein a melting point of the antioxidant (tris (2,4-di-t-butylphenyl) phosphite, p49, lines 1-2 ) is from 100 to 250°C (183 to 187 °C, p49, lines 1-2).	
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Nagaya-Ueda to include the teachings of Awa such that a melting point of the antioxidant is from 100 to 250°C for the purpose of utilizing a commonly known anti-oxidant with desirable thermal properties at high temperatures. 


Claim 6,7, is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagaya et al (US 2014/0264202 A1, of record) in view of Ueda et al (US 2015/0323702 A1, of record) as applied to Claim 1 and further in view of GuideChem (https://www.guidechem.com/trade/bis-2-6-di-ter-butyl-4-methylp-id2547635.html, date:04-25-2014, page 1, of record).

Regarding Claim 6, Nagaya-Ueda teach the optical filter of claim 1,
	wherein the antioxidant is a phosphite   (Bis (2,6-di-ter-butyl-4-methylphenyl) pentaerthritol-diphosphite, p110, line 8, Ueda).
	However Nagaya Ueda do not teach
wherein the antioxidant is a compound having a structure represented by the following formula (p):

    PNG
    media_image3.png
    92
    295
    media_image3.png
    Greyscale

where * represents a bond.
	Nagaya-Ueda and Guidechem are related as compounds with phosphorus atoms.
	Guidechem teaches a compound (Bis (2,6-di-ter-butyl-4-methylphenyl) pentaerthritol-diphosphite) 
having a structure represented by the following formula (p):

    PNG
    media_image3.png
    92
    295
    media_image3.png
    Greyscale

where * represents a bond (The chemical formula for Bis (2,6-di-ter-butyl-4-methylphenyl) pentaerthritol-diphosphite has the structure (p) within it, page 1, depicted below).
Chemical Formula from Guidechem

    PNG
    media_image4.png
    177
    217
    media_image4.png
    Greyscale

	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Nagaya-Ueda to include the teachings of GuideChem such that the antioxidant is a compound having a structure represented by the following formula (p) for the purpose of utilizing commonly manufactured and available chemical structure with high melting point (230-240 °C, page 1, Guidechem).

Regarding Claim 7, Nagaya-Ueda teach the optical filter of claim 1,
	wherein the antioxidant is a phosphite   (Bis (2,6-di-ter-butyl-4-methylphenyl) pentaerthritol-diphosphite, p110, line 8, Ueda).
	However Nagaya-Ueda do not teach


    PNG
    media_image5.png
    389
    542
    media_image5.png
    Greyscale

wherein in formulae (I) to (III), R1 to R6 are each independently (i) a hydrogen atom; (ii) a halogen atom; (iii) a polar group, or (iv) an optionally substituted hydrocarbon group of 1 to 30 carbon atoms, the hydrocarbon group  optionally having a linking group comprising an oxygen atom, a sulfur atom, a nitrogen atom or a silicon atom, n is an integer in a range of from  0 to 5, and m is 0 or 1.  
	Nagaya-Ueda and Guidechem are related as compounds with phosphorus atoms.
	Guidechem teaches the compound (Bis (2,6-di-ter-butyl-4-methylphenyl) pentaerthritol-diphosphite, page 1) ,





    PNG
    media_image5.png
    389
    542
    media_image5.png
    Greyscale


wherein in formulae (I) to (III), R1 to R6 are each independently (i) a hydrogen atom; (ii) a halogen atom; (iii) a polar group, or (iv) an optionally substituted hydrocarbon group of 1 to 30 carbon atoms, the hydrocarbon group  optionally having a linking group comprising an oxygen atom, a sulfur atom, a nitrogen atom or a silicon atom, n is an integer in a range of from  0 to 5, and m is 0 or 1.  

Chemical from GuideChem

    PNG
    media_image4.png
    177
    217
    media_image4.png
    Greyscale

	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Nagaya-Ueda to include the teachings of such that wherein the antioxidant is at least one selected from compounds represented by the following formulae (I) to (III), wherein in formulae (I) to (III), R1 to R5 are each independently a hydrogen atom; a halogen atom; a substituted or unsubstituted hydrocarbon group of 1 to 30 carbon atoms, which optionally has a linking group containing an oxygen atom, a sulfur atom, a nitrogen atom or a silicon atom; or
a polar group, n is an integer of 0 to 5, and m is 0 or 1  for the purpose of for the purpose of utilizing commonly manufactured and available chemical structures with high melting point (Melting point 235-240°C,page 1, GuideChem).

Claim 12, is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagaya et al (US 2014/0264202 A1, of record) in view of Ueda et al (US 2015/0323702 A1, of record) as applied to Claim 1 and further in view of Kashiwagi et al (US 2011/0110094 A1, of record).

Regarding Claim 12, Nagaya-Ueda teach the optical filter of claim 1.
	However Nagaya-Ueda do not teach
 comprising no squarylium compound.
	Nagaya-Ueda and Kashiwagi are related as base material. 
	Kashiwagi teaches 
	comprising no squarylium compound (phthalocyanine-based compound, naphthalocyanine based compound, diimmonium based compound, p130, lines 1-6, these compounds do not contain squarylium)
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Nagaya-Ueda to include the teachings of Kashiwagi such that comprising no squarylium compound for the purpose of utilizing a commonly known near IR absorbing compound in optical filtering (p130, lines 1-2).

Claim 14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagaya et al (US 2014/0264202 A1, of record) in view of Ueda et al (US 2015/0323702 A1, of record) as applied to Claim 1 and further in view of Tanaka et al (US 2002/0110767A1, hereafter Tanaka).

Regarding Claim 14, Nagaya-Ueda teach the optical filter of claim 13.
	However Nagaya-Ueda do not teach
wherein the compound in the base material is the compound of formula (A).  
Nagaya-Ueda and Tanaka are related as compounds in base material. 
	Tanaka teaches 
the compound of formula (A) ((1)-23, page 6, squarilium, p46, lines 1-8, p47, lines 1-3).  
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Nagaya-Ueda to include the teachings of Tanaka such that the compound in the base material is the compound of formula (A) for the purpose of	using a common squarilium dye with anti-irradiation property (p2, lines 4-6).

Claim 15, is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagaya et al (US 2014/0264202 A1, of record) in view of Ueda et al (US 2015/0323702 A1, of record) as applied to Claim 1 and further in view of Arai et al (JP 2012077153A, date:04-19-2012, of record).

Regarding Claim 15, Nagaya-Ueda teach the optical filter of claim 13.
	 However Nagaya-Ueda do not teach
wherein the compound in the base material is the compound of formula (B).  
Nagaya-Ueda and Arai are related as compounds in base material. 
	Tanaka teaches 
the compound of formula (B) (p85, formula D4, p85 is in the original JP document, squalium, p81, lines 1-2, p86, lines 1-10).  	
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Nagaya-Ueda to include the teachings of Arai such that the compound in the base material is the compound of formula (B) for the purpose of	using an infrared absorbing compound which has substantially no absorption in the visible region (p73, lines 1-12).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTSNA V DABBI whose telephone number is (571)270-3270.  The examiner can normally be reached on M,Thu,Fri:8:30AM-3:30PM,Tues,Wed:8:30AM-4:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JVD/
Jyotsna V Dabbi
Examiner, Art Unit 2872        						9/22/2021   

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872